[ex1028ridgecrossmultifam001.jpg]
EXHIBIT 10.28 C&rti;ied to be a true and correct copy as the same appears in our
files. . ()1 1 Prepared by, and after recording ' ~-4'­ return to:
BY-+-,,,.<--------'---r--- Jeremy M. McLean, Esquire Troutman Sanders LLP P.O.
Box 1122 Richmond, VA23218 Source ofTitle: Deed Book LR201562, Page 17607
MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT ALABAMA
(Revised 3-1-2014)



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam002.jpg]
Freddie Mac Loan No. 504021389 Ridge Crossings MULTIFAMILY MORTGAGE, ASSIGNMENT
OF RENTS AND SECURITY AGREEMENT ALABAMA (Revised 3-1-2014) THIS MULTIFAMILY
MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT ("Instrument") is made as
of the 31st day of July, 2018, between STAR RIDGE CROSSINGS, LLC, a limited
liability company organized and existing under the laws of Delaware, whose
address is c/o Steadfast Companies, 18100 Von Karman Avenue, Suite 500, Irvine,
California 92612, as mortgagor ("Borrower"), and PNC BANK, NATIONAL ASSOCIATION,
a national banking association, whose address is 26901 Agoura Road, Suite 200,
Calabasas Hills, California 91301, Attention: Loan Servicing Manager, as
mortgagee ("Lender"). Borrower's organizational identification number, if
applicable, is 5743533. RECITAL Borrower is indebted to Lender in the principal
amount of $58, I 00,000.00, as evidenced by Borrower's Multifamily Note payable
to Lender dated as of the date of this Instrument, and maturing on August I,
2028 ("Maturity Date"). AGREEMENT TO SECURE TO LENDER the repayment of the
Indebtedness, and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Agreement or any other Loan Document, Borrower mortgages,
warrants, grants, bargains, sells, conveys and assigns to Lender and Lender's
successors and assigns, with power of sale, the Mortgaged Property, including
·the Land located in Jefferson County, State of Alabama, and described in
Exhibit A attached to this Instrument. To have and to hold the Mortgaged
Property unto Lender and Lender's successors and assigns, forever. Borrower
represents and warrants that Borrower is lawfully seized of the Mortgaged
Property and has the right, power and authority to grant, convey and assign the
Mortgaged Property, and that the Mortgaged Property is unencumbered except as
shown on the schedule of exceptions to coverage in the title policy issued to
and accepted by Lender contemporaneously with the execution and recordation of
this Instrument and insuring Lender's interest in the Mortgaged Property
("Schedule of Title Exceptions"). Borrower covenants that Borrower will warrant
and defend generally the title to the Mortgaged Property against all claims and
demands, subject to any easements and restrictions listed in the Schedule of
Title Exceptions. Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam003.jpg]
UNIFORM COVENANTS (Revised 5-5-2017) Covenants. In consideration of the mutual
promises set forth in this Instrument, Borrower and Lender covenant and agree as
follows: 1. Definitions. The following terms, when used in this Instrument
(including when used in the above recitals), will have the following meanings
and any capitalized term not specifically defined in this Instrument will have
the meaning ascribed to that term in the Loan Agreement: "Attorneys' Fees and
Costs" means (a) fees and out-of-pocket costs of Lender's and Loan Servicer's
attorneys, as applicable, including costs of Lender's and Loan Servicer's
in-house counsel, support staff costs, costs of preparing for litigation,
computerized research, telephone and facsimile transmission expenses, mileage,
deposition costs, postage, duplicating, process service, videotaping and similar
costs and expenses; (b) costs and fees of expert witnesses, including
appraisers; (c) investigatory fees; and (d) the costs for any opinion required
by Lender pursuant to the terms of the Loan Documents. "Borrower" means all
Persons identified as "Borrower" in the first paragraph of this Instrument,
together with their successors and assigns. "Business Day" means any day other
than a Saturday, a Sunday or any other day on which Lender or the national
banking associations are not open for business. "Event of Default" means the
occurrence of any event described in Section 8. "Fixtures" means all property
owned by Borrower which is attached to the Land or the Improvements so as to
constitute a fixture under applicable law, including: machinery, equipment,
engines, boilers, incinerators and installed building materials; systems and
equipment for the purpose of supplying or,distributing heating, cooling,
electricity, gas, water, air or light; antennas, cable, wiring and conduits used
in connection with radio, television, security, fire prevention or fire
detection or otherwise used to carry electronic signals; telephone systems and
equipment; elevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access control
systems and apparatus; plumbing systems; water heaters, ranges, stoves,
microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers
and other appliances; light fixtures, awnings; storm windows and storm doors;
pictures, screens, blinds, shades, curtains and curtain rods; mirrors; cabinets,
paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment. "Governmental Authority" means any board,
commission, department, agency or body of any municipal, county, state or
federal governmental unit, or any subdivision of any of them, that has or
acquires jurisdiction over the Mortgaged Property, or the use, operation or
improvement of the Mortgaged Property, or over Borrower. "Ground Lease" means
the lease described in the Loan Agreement pursuant to which Borrower leases the
Land, as such lease may from time to time be amended, modified, supplemented,
renewed and extended. Alabama Multifamily Mortgage, Assignment of Rents and
Security Agreement Pagel



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam004.jpg]
"Improvements" means the buildings, structures, improvements now constructed or
at any time in the future constructed or .placed upon the Land, including any
future alterations, replacements and additions. "Indebtedness" means the
principal of, interest at the fixed or variable rate set forth in the Note on,
and all other amounts due at any time under, the Note, this Instrument or any
other Loan Document, including prepayment premiums, late charges, default
interest, and advances as provided in Section 7 to protect the security of this
Instrument. "Land" means the land described in Exhibit A. "Leasehold Estate"
means Borrower's interest in the Land and any other real property leased by
Borrower pursuant to the Ground Lease, if applicable, including all of the
following: (a) All rights of Borrower to renew or extend the term of the Ground
Lease. (b) All amounts deposited by Borrower with Ground Lessor under the Ground
Lease. (c) Borrower's right or privilege to terminate, cancel, surrender, modify
or amend the Ground Lease. (d) All other options, privileges and rights granted
and demised to Borrower under the Ground Lease and all appurtenances with
respect to the Ground Lease. "Leases" means all present and future leases,
subleases, licenses, concessions or grants or other possessory interests now or
hereafter in force, whether oral or written, covering or affecting the Mortgaged
Property, or any portion of the Mortgaged Property (including proprietary leases
or occupancy agreements if Borrower is a cooperative housing corporation), and
all modifications, extensions or renewals. "Lender" means the entity identified
as "Lender'' in the first paragraph of this Instrument, or any subsequent holder
of the Note. "Loan Agreement" means the Multifamily Loan and Security Agreement
executed by Borrower in favor of Lender and dated as of the date of this
Instrument, as such agreement may be amended from time to time. "Loan Documents"
means the Note, this Instrument, the Loan Agreement, all guaranties, all
indemnity agreements, all collateral agreements, UCC filings, O&M Programs, the
MMP and any other documents now or in the future executed by Borrower, any
guarantor or any other Person in connection with the loan evidenced by the Note,
as such documents may be amended from time to time. "Loan Servicer" means the
entity that from time to time is designated by Lender or its designee to collect
payments and deposits and receive Notices under the Note, this Instrument and
any other Loan Document, and otherwise to service the loan evidenced by the Note
for the benefit of Lender. Unless Borrower receives Notice to the contrary, the
Loan Servicer is the entity identified as "Lender" in the first paragraph of
this Instrument. Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement Page3



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam005.jpg]
"Mortgaged Property" means all of Borrower's present and future right, title and
interest in and to all of the following: (a) The Land, or, if Borrower's
interest in the Land is pursuant to a Ground Lease, the Ground Lease and the
Leasehold Estate. (b) The Improvements. (c) The Fixtures. (d) The Personalty.
(e) All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated. ( f) All proceeds paid or to be
paid by any insurer of the Land, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property, whether or not Borrower obtained
the insurance pursuant to Lender's requirement. (g) All awards, payments and
other compensation made or to be made by any municipal, state or federal
authority with respect to the Land, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property, including any awards or
settlements resulting from condemnation proceedings or the total or partial
taking of the Land, the Improvements, the Fixtures, the Personalty or any other
part of the Mortgaged Property under the power of eminent domain or otherwise
and including any conveyance in lieu thereof. (h) All contracts, options and
other agreements for the sale of the Land, or the Leasehold Estate, as
applicable, the Improvements, the Fixtures, the Personalty or any other part of
the Mortgaged Property entered into by Borrower now or in the future, including
cash or securities deposited to secure performance by parties of their
obligations. (i) All proceeds from the conversion, voluntary or involuntary, of
any of the items described in subsections (a) through (h) inclusive into cash or
liquidated claims, and the right to collect such proceeds. G) All Rents and
Leases. (k) All earnings, royalties, accounts receivable, issues and profits
from the Land, the Improvements or any other part of the Mortgaged Property, and
all undisbursed proceeds of the loan secured by this Instrument. (I) All
Imposition Reserve Deposits. Alabama Multifamily Mortgage, Assignment of Rents
and Security Agreement Page4



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam006.jpg]
(m) All refunds or rebates of Impositions by Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Instrument is dated). (n) All tenant security deposits which
have not been forfeited by any tenant under any Lease and any bond or other
security in lieu of such deposits. ( o) All names under or by which any of the
above Mortgaged Property may be operated or known, and all trademarks, trade
names, and goodwill relating to any of the Mortgaged Property. (p) If required
by the terms of Section 4.05 of the Loan Agreement, all rights under the Letter
of Credit and the Proceeds, as such Proceeds may increase or decrease from time
to time. ( q) If the Note provides for interest to accrue at a floating or
variable rate and there is a Cap Agreement, the Cap Collateral. "Note" means the
Multifamily Note or Notes (including any Amended and Restated Note(s),
Consolidated, Amended and Restated Note(s), or Extended and Restated Note(s))
executed by Borrower in favor of Lender and dated as of the date of this
Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note(s) may be amended, modified and/or restated from time to time.
"Notice" or "Notices" means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement. "Person" means any natural person, sole
proprietorship, corporation, general partnership, limited partnership, limited
liability company, limited liability partnership, limited liability limited
partnership, joint venture, association, joint stock company, bank, trust,
estate, unincorporated organization, any federal, state, county or municipal
government ( or any agency or political subdivision thereof), endowment fund or
any other form of entity. "Personalty" means all of the following: (a) Accounts
(including deposit accounts) of Borrower related to the Mortgaged Property. (b)
Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software). (c) Other tangible personal property owned by Borrower which is
used now or in the future in connection with the ownership, management or
operation of the Land or Improvements or is located on the Land or in the
Improvements, including ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances (other than
Fixtures). Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement Pages



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam007.jpg]
(d) Any operating agreements relating to the Land or the Improvements. (e) Any
surveys, plans and specifications and contracts for architectural, engineering
and construction services relating to the Land or the Improvements. (t) All
other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority. (g) Any rights of Borrower in or under letters of
credit. "Property Jurisdiction" means the jurisdiction in which the Land is
located. "Rents" means all rents (whether from residential or non-residential
space), revenues and other income of the Land or the Improvements, parking fees,
laundry and vending machine income and fees and charges for food, health care
and other services provided at the Mortgaged Property, whether now due, past due
or to become due, and deposits forfeited by tenants, and, if Borrower is a
cooperative housing corporation or association, maintenance fees, charges or
assessments payable by shareholders or residents under proprietary leases or
occupancy agreements, whether now due, past due, or to become due. "Taxes" means
all taxes, assessments, vault rentals and other charges, if any, whether
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements. 2. Uniform Commercial
Code Security Agreement. (a) This Instrument is also a security agreement under
the Uniform Commercial Code for any of the Mortgaged Property which, under
applicable law, maybe subjected to a security interest under the Uniform
Commercial Code, for the purpose of securing Borrower's obligations under this
Instrument and to further secure Borrower's obligations under the Note, this
Instrument and other Loan Documents, whether such Mortgaged Property is owned
now or acquired in the future, and all products and cash and non-cash proceeds
thereof ( collectively, "UCC Collateral"), and by this Instrument, Borrower
grants to Lender a security interest in the UCC Collateral. To the extent
necessary under applicable law, Borrower hereby authorizes Lender to prepare and
file financing statements, continuation statements and financing statement
amendments in such form as Lender may require to perfect or continue the
perfection of this security interest. (b) Unless Borrower gives Notice to Lender
within 30 days after the occurrence of any of the following, and executes and
delivers to Lender modifications or supplements of this Instrument ( and any
financing statement which may be filed in connection with this Instrument) as
Lender may require, Borrower will not (i) change its name, identity, structure
or jurisdiction of organization; (ii) change the location of its place of
business (or chief executive office if more than one Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Page 6



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam008.jpg]
place of business); or (iii) add to or change any location at which any of the
Mortgaged Property is stored, held or located. (c) If an Event of Default has
occurred and is continuing, Lender will have the remedies of a secured party
under the Uniform Commercial Code, in addition to all remedies provided by this
Instrument or existing under applicable law. In exercising any remedies, Lender
may exercise its remedies against the UCC Collateral separately or together, and
in any order, without in any way affecting the availability of Lender's other
remedies. (d) This Instrument also constitutes a financing statement with
respect to any part of the Mortgaged Property that is or may become a Fixture,
if permitted by applicable law. 3. Assignment of Rents; Appointment of Receiver;
Lender in Possession. (a) As part of the consideration for the Indebtedness,
Borrower absolutely and unconditionally assigns and transfers to Lender all
Rents. (i) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower. (ii) Promptly upon request by Lender, Borrower
agrees to execute and deliver such further assignments as Lender may from time
to time require. Borrower and Lender intend this assignment of Rents to be
immediately effective and to constitute an absolute present assignment and not
an assignment for additional security only. (iii) For purposes of giving effect
to this absolute assignment of Rents, and for no other purpose, Rents will not
be deemed to be a part of the Mortgaged Property. However, if this present,
absolute and unconditional assignment of Rents is not enforceable by its terms
under the laws of the Property Jurisdiction, then the Rents will be included as
a part of the Mortgaged Property and it is the intention of Borrower that in
this circumstance this Instrument create and perfect a Lien on Rents in favor of
Lender, which Lien will be effective as of the date of this Instrument. (b) (i)
Until the occurrence of an Event of Default, Lender hereby grants to Borrower a
revocable license to collect and receive all Rents, to hold all Rents in trust
for the benefit of Lender and to apply all Rents to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Reserve Deposits, and to pay the current costs and expenses of managing,
operating and maintaining the Mortgaged Property, including utilities, Taxes and
insurance premiums (to the extent not included in Imposition Reserve Deposits),
tenant improvements and other capital expenditures. (ii) So long as no Event of
Default has occurred and is continuing, the Rents remaining after application
pursuant to the preceding sentence may be Alabama Multifamily Mortgage,
Assignment of Rents and Security Agreement Page7 L! __



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam009.jpg]
retained by Borrower free and clear of, and released from, Lender's rights with
respect to Rents under this Instrument. (iii) After the occurrence of an Event
of Default, and during the continuance of such Event of Default, Borrower
authorizes Lender to collect, sue for and compromise Rents and directs each
tenant of the Mortgaged Property to pay all Rents to, or as directed by, Lender.
From and after the occurrence of an Event of Default, and during the continuance
of such Event of Default, and without the necessity of Lender entering upon and
taking and maintaining control of the Mortgaged Property directly, or by a
receiver, Borrower's license to collect Rents will automatically terminate and
Lender will without Notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid. Borrower will pay to Lender upon
demand all Rents to which Lender is entitled. (iv) At any time on or after the
date of Lender's demand for Rents, Lender may give, and Borrower hereby
irrevocably authorizes Lender to give, notice to all tenants of the Mortgaged
Property instructing them to pay all Rents to Lender. No tenant will be
obligated to inquire further as to the occurrence or continuance of an Event of
Default. No tenant will be obligated to pay to Borrower any amounts which are
actually paid to Lender in response to such a notice. Any such notice by Lender
will be delivered to each tenant personally, by mail or by delivering such
demand to each rental unit. Borrower will not interfere with and will cooperate
with Lender's collection of such Rents. (c) If an Event of Default has occurred
and is continuing, then Lender will have each of the following rights and may
take any of the following actions: (i) Lender may, regardless of the adequacy of
Lender's security or the solvency of Borrower and even in the absence of waste,
enter upon and take and maintain full control of the Mortgaged Property in order
to perform all acts that Lender in its discretion determines to be.necessary or
desirable for the operation and maintenance of the Mortgaged Property, including
the execution, cancellation or modification of Leases, the collection of all
Rents, the making of Repairs to the Mortgaged Property and the execution or
termination of contracts providing for the management, operation or maintenance
of the Mortgaged Property, for the purposes of enforcing the assignment of Rents
pursuant to Section 3(a), protecting the Mortgaged Property or the security of
this Instrument, or for such other purposes as Lender in its discretion may deem
necessary or desirable. (ii) Alternatively, if an Event of Default has occurred
and is continuing, regardless of the adequacy of Lender's security, without
regard to Borrower's solvency and without the necessity of giving prior notice
(oral or written) to Borrower, Lender may apply to any court having jurisdiction
for the appointment of a receiver for the Mortgaged Property to take any or all
of the actions set forth in the preceding sentence. If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Pages



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam010.jpg]
such receiver, including the appointment of a receiver ex parte if permitted by
applicable law. (iii) If Borrower is a housing cooperative corporation or
association, Borrower hereby agrees that if a receiver is appointed, the order
appointing the receiver may contain a provision requiring the receiver to pay
the installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan Documents,
including Imposition Reserve Deposits, it being acknowledged and agreed that the
Indebtedness is an obligation of Borrower and must be paid out of maintenance
charges payable by Borrower's tenant shareholders under their proprietary leases
or occupancy agreements. (iv) Lender or the receiver, as the case may be, will
be entitled to receive a reasonable fee for managing the Mortgaged Property. (v)
Immediately upon appointment of a receiver or immediately upon Lender's entering
upon and taking possession and control of the Mortgaged Property, Borrower will
surrender possession of the Mortgaged Property to Lender or the receiver, as the
case may be, and will deliver to Lender or the receiver, as the case may be, all
documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all security deposits and prepaid Rents. (vi) If Lender takes possession and
control of the Mortgaged Property, then Lender may exclude Borrower and its
representatives from the Mortgaged Property. Borrower acknowledges and agrees
that the exercise by Lender of any of the rights conferred under this Section 3
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and Improvements. (d) If Lender enters the Mortgaged Property, Lender will
be liable to account only to Borrower and only for those Rents actually
received. Except to the extent of Lender's gross negligence or willful
misconduct, Lender will not be liable to Borrower, anyone claiming under or
through Borrower or anyone having an interest in the Mortgaged Property, by
reason of any act or omission of Lender under Section 3(c ), and Borrower hereby
releases and discharges Lender from any such liability to the fullest extent
permitted by law. (e) If the Rents are not sufficient to meet the costs of
taking control of and managing the Mortgaged Property and collecting the Rents,
any funds expended by Lender for such purposes will become an additional part of
the Indebtedness as provided in Section 7. (±) Any entering upon and taking of
control of the Mortgaged Property by Lender or the receiver, as the case may be,
and any application of Rents as provided in this Instrument will not cure or
waive any Event of Default or invalidate any other right or remedy of Lender
under applicable law or provided for in this Instrument. Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Page9



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam011.jpg]
4. Assignment of Leases; Leases Affecting the Mortgaged Property. (a) As part of
the consideration for the Indebtedness, Borrower absolutely and unconditionally
assigns and transfers to Lender all of Borrower's right, title and interest in,
to and under the Leases, including Borrower's right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease. (i)
It is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all of Borrower's right, title and interest
in, to and under the Leases. Borrower and Lender intend this assignment of the
Leases to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only. (ii) For purposes
of giving effect to this absolute assignment of the Leases, and for no other
purpose, the Leases will not be deemed to be a part of the Mortgaged Property.
(iii) However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument. (b) Until Lender gives
Notice to Borrower of Lender's exercise of its rights under this Section 4,
Borrower will have all rights, power and authority granted to Borrower under any
Lease ( except as otherwise limited by this Section or any other provision of
this Instrument), including the right, power and authority to modify the terms
of any Lease or extend or terminate any Lease. Upon the occurrence of an Event
of Default, and during the continuance of such Event of Default, the permission
given to Borrower pursuant to the preceding sentence to exercise all rights,
power and authority under Leases will automatically terminate. Borrower will
comply with and observe Borrower's obligations under all Leases, including
Borrower's obligations pertaining to the maintenance and disposition of tenant
security deposits. (c) (i) Borrower acknowledges and agrees that the exercise by
Lender, either directly or by a receiver, of any of the rights conferred under
this Section 4 will not be construed to make Lender a mortgagee-in-possession of
the Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements. (ii) The acceptance by Lender of
the assignment of the Leases pursuant to Section 4(a) will not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses. (iii) Except to the extent of Lender's gross
negligence or willful misconduct, Lender will not be liable in any way for any
injury or damage to person or Alabama Multifamily Mortgage, Assignment of Rents
and Security Agreement Page 10



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam012.jpg]
property sustained by any Person or Persons in or about the Mortgaged Property.
(iv) Prior to Lender's actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following: (A) Lender will
not be obligated to perform any of the terms, covenants and conditions contained
in any Lease (or otherwise have any obligation with respect to any Lease). (B)
Lender will not be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property. (C) Lender will not be
responsible for the operation, control, care, management or repair of the
Mortgaged Property or any portion of the Mortgaged Property. The execution of
this Instrument by Borrower will constitute conclusive evidence that all
responsibility for the operation, control, care, management and repair of the
Mortgaged Property is and will be that of Borrower, prior to such actual entry
and taking of possession. (d) Upon delivery of Notice by Lender to Borrower of
Lender's exercise of Lender's rights under this Section 4 at any time after the
occurrence of an Event of Default, and during the continuance of such Event of
Default, and without the necessity of Lender entering upon and taking and
maintaining control of the Mortgaged Property directly, by a receiver, or by any
other manner or proceeding permitted by the laws of the Property Jurisdiction,
Lender immediately will have all rights, powers and authority granted to
Borrower under any Lease, including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease. (e) Borrower
will, promptly upon Lender's request, deliver to Lender an executed copy of each
residential Lease then in effect. (±) If Borrower is a cooperative housing
corporation or association, notwithstanding anything to the contrary contained
in this Instrument, so long as Borrower remains a cooperative housing
corporation or association and is not in breach of any covenant of this
Instrument, Lender consents to the following: (i) Borrower may execute leases of
apartments for a term in excess of 2 years to a tenant shareholder of Borrower,
so long as such leases, including proprietary leases, are and will remain
subordinate to the Lien of this Instrument. (ii) Borrower may surrender or
terminate such leases of apartments where the surrendered or terminated lease is
immediately replaced or where Borrower makes its best efforts to secure such
immediate replacement by a newly-executed lease of the same apartment to a
tenant shareholder of Borrower. However, no consent is given by Lender to any
execution, surrender, termination or assignment of a lease under terms that
would waive or reduce the obligation of the resulting tenant shareholder under
such lease to pay cooperative assessments in full when due or the Alabama
Multifamily Mortgage, Assignment of Rents and Security Agreement Page 11



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam013.jpg]
obligation of the former tenant shareholder to pay any unpaid portion of such
assessments. 5. Prepayment Premium. Borrower will be required to pay a
prepayment premium in connection with certain prepayments of the Indebtedness,
including a payment made after Lender's exercise of any right of acceleration of
the Indebtedness, as provided in the Note. 6. Application of Payments. If at any
time Lender receives, from Borrower or otherwise, any amount applicable to the
Indebtedness which is less than all amounts due and payable at such time, then
Lender may apply that payment to amounts then due and payable in any manner and
in any order determined by Lender, in Lender's discretion. Neither Lender's
acceptance of an amount that is less than all amounts then due and payable nor
Lender's application of such payment in the manner authorized will constitute or
be deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower's obligations under this Instrument, the Note and all
other Loan Documents will remain unchanged. 7. Protection of Lender's Security;
Instrument Secures Future Advances. (a) If Borrower fails to perform any of its
obligations under this Instrument or any other Loan Document, or if any action
or proceeding is commenced which purports to affect the Mortgaged Property,
Lender's security or Lender's rights under this Instrument, including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Hazardous Materials Laws, fraudulent conveyance or reorganizations or
proceedings involving a bankrupt or decedent, then Lender at Lender's option may
make such appearances, file such documents, disburse such sums and take such
actions as Lender reasonably deems necessary to perform such obligations of
Borrower and to protect Lender's interest, including all of the following: (i)
Lender may pay Attorneys' Fees and Costs. (ii) Lender may pay fees and
out-of-pocket expenses of accountants, inspectors and consultants. (iii) Lender
may enter upon the Mortgaged Property to make Repairs or secure the Mortgaged
Property. (iv) Lender may procure the Insurance required by the Loan Agreement.
(v) Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement. (vi) Lender may perform any of Borrower's obligations under the Loan
Agreement. (vii) Lender may make advances to pay, satisfy or discharge any
obligation of Borrower for the payment of money that is secured by a Prior Lien.
Alabama Multifamily Mortgage, Assignment of Rents and Security Agreement Page 12



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam014.jpg]
(b) Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate. · (c) Nothing in this Section 7 will require Lender to incur
any expense or take any action. 8. Events of Default. An Event of Default under
the Loan Agreement will constitute an Event of Default under this Instrument. 9.
Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender's exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses. 10. Waiver of Statute of Limitations, Offsets, and
Counterclaims. Borrower waives the right to assert any statute of limitations as
a bar to the enforcement of the Lien of this Instrument or to any action brought
to enforce any Loan Document. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or otherwise to offset any obligations to make the
payments required by the Loan Documents. No failure by Lender to perform any of
its obligations under this Instrument will be a valid defense to, or result in
any offset against, any payments that Borrower is obligated to make under any of
the Loan Documents. 11. Waiver of Marshalling. (a) Notwithstanding the existence
of any other security interests in the Mortgaged Property held by Lender or by
any other party, Lender will have the right to determine the order in which any
or all of the Mortgaged Property will be subjected to the remedies provided in
this Instrument, the Note, the Loan Agreement or any other Loan Document or
applicable law. Lender will have the right to determine the order in which any
or all portions of the Indebtedness are satisfied from the proceeds realized
upon the exercise of such remedies. (b) Borrower and any party who now or in the
future acquires a security interest in the Mortgaged Property and who has actual
or constructive notice of this Instrument waives any and all right to require
the marshalling of assets or to require that any of the Mortgaged Property be
sold in the inverse order of alienation or that any of the Mortgaged Property be
sold in parcels or as an entirety in connection with the exercise of any of the
remedies permitted by applicable law or provided in this Instrument. 12. Further
Assurances; Lender's Expenses. Alabama Multifamily Mortgage, Assignment of Rents
and Security Agreement Page 13



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam015.jpg]
(a) Borrower will deliver, at its sole cost and expense, all further acts,
deeds, conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender's consent rights under Article VII of the
- Loan Agreement. (b) Borrower acknowledges and agrees that, in connection with
each request by Borrower under this Instrument or any Loan Document, Borrower
will pay all reasonable Attorneys' Fees and Costs and expenses incurred by
Lender, including any fees payable in accordance with any request for further
assurances or an estoppel certificate pursuant to the Loan Agreement, regardless
of whether the matter is approved, denied or withdrawn. Any amounts payable by
Borrower under this Instrument or under any other Loan Document will be deemed a
part of the Indebtedness, will be secured by this Instrument and will bear
interest at the Default Rate if not fully paid within 10 days of written demand
for payment. 13. Governing Law; Consent to Jurisdiction and Venue. This
Instrument, and any Loan Document which does not itself expressly identify the
law that is to apply to it, will be governed by the laws of the Property
Jurisdiction. Borrower agrees that any controversy arising under or in relation
to the Note, this Instrument or any other Loan Document may be litigated in the
Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction will have jurisdiction over all
controversies that may arise under or in relation to the Note, any security for
the Indebtedness or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Section 13 is intended
to limit Lender's right to bring any suit, action or proceeding relating to
matters under this Instrument in any court of any other jurisdiction. 14.
Notice. All Notices, demands and other communications under or concerning this
Instrument will be governed by the terms set forth in the Loan Agreement. 15.
Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender's successors and assigns. 16. Joint and Several
Liability. If more than one Person signs this Instrument as Borrower, the
obligations of such Persons will be joint and several. 17. Relationship of
Parties; No Third Party Beneficiary. (a) The relationship between Lender and
Borrower will be solely that of creditor and debtor, respectively, and nothing
contained in this Instrument will create any other relationship between Lender
and Borrower. Nothing contained in this Instrument will constitute Lender as a
joint venturer, partner or agent of Borrower, or render Lender liable for any
debts, obligations, acts, omissions, representations or contracts of Borrower.
(b) No creditor of any party to this Instrument and no other Person will be a
third party beneficiary of this Instrument or any other Loan Document. Without
Alabama Multifamily Mortgage, Assignment of Rents and Security Agreement Page 14



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam016.jpg]
limiting the generality of the preceding sentence, (i) any arrangement
("Servicing Arrangement") between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness. 18.
Severability; Amendments. (a) The invalidity or unenforceability of any
provision of this Instrument will not affect the validity or enforceability of
any other provision, and all other provisions will remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. (b) This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender's approval under Article VII of
the Loan Agreement, some or all of the modifications to the Loan Documents (if
any) may be modified or rendered void by Lender at Lender's option by Notice to
Borrower and the transferee(s). 19. Construction. (a) The captions and headings
of the Sections of this Instrument are for convenience only and will be
disregarded in construing this Instrument. Any reference in this Instrument to a
"Section" will, unless otherwise explicitly provided, be construed as referring
to a Section of this Instrument. (b) Any reference in this Instrument to a
statute or regulation will be construed as referring to that statute or
regulation as amended from time to time. (c) · Use of the singular in this
Instrument includes the plural and use of the plural includes the singular. ( d)
As used in this Instrument, the term "including" means "including, but not
limited to" and the term "includes" means "includes without limitation." (e) The
use of one gender includes the other gender, as the context may require. (f)
Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument). (g) Any
reference in this Instrument to any person will be construed to include such
person's successors and assigns. 20. Subrogation. If, and to the extent that,
the proceeds of the loan evidenced by the Note, or subsequent advances under
Section 7, are used to pay, satisfy or discharge a Prior Lien, Alabama
Multifamily Mortgage, Assignment of Rents and Security Agreement Page 15



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam017.jpg]
such loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower's request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released. 21-30. Reserved. 31. Acceleration; Remedies. (a) At any time
during the existence of an Event of Default, Lender, at Lender's option, may
declare the Indebtedness to be immediately due and payable without further
demand, and may invoke the power of sale and any one or more other remedies
permitted by applicable law or provided in this Instrument, the Loan Agreement
or in any other Loan Document. Borrower acknowledges that the power of sale
granted in this Instrument may be exercised by Lender without prior judicial
hearing. Lender will be entitled to collect all costs and expenses incurred in
pursuing such remedies, including Attorneys' Fees and Costs and costs of
documentary evidence, abstracts and title reports. (b) If Lender invokes the
power of sale, Lender will mail a copy of a notice of sale to Borrower in the
manner provided in Section 11.03 of the Loan Agreement. Lender will give notice
by publication once a week for three consecutive weeks of the time, place and
terms of such sale, together with a description of the Mortgaged Property to be
sold, in a newspaper published in the county or counties in which the Land to be
sold is located, and thereupon will sell the Mortgaged Property (or such part or
parts thereof as the Lender may from time to time elect to sell) to the highest
bidder at public auction at the front door of the County Courthouse of the
county in which the Land to be sold, or a substantial and material part thereof
is located. The sale will be held between the hours of 11 :00 a.m. and 4:00 p.m.
on the day designated for the exercise of the power of sale hereunder. Lender
may sell the Mortgaged Property in one or more parcels and in such order as
Lender may determine. Lender may postpone sale of all or any parcel of the
Mortgaged Property by public announcement at the time and place of any
previously scheduled sale and by re-publication of notice announcing the new
sale date. Lender or Lender's designee may purchase the Mortgaged Property at
any sale. (c) Lender will deliver to the purchaser Lender's deed conveying the
Mortgaged Property so sold without any covenant or warranty, express or implied.
The recitals in Lender's deed will be prima facie evidence of the truth of the
statements made in those recitals. Borrower covenants and agrees that the
proceeds of any sale will be applied in the following order or as otherwise
prescribed by law: (i) to all costs and expenses of the sale, including
Attorneys' Fees and Costs; (ii) to the Indebtedness in such order as Lender, in
Lender's discretion, directs; and (iii) the excess, if any, to the person or
persons legally entitled to it, after deducting therefrom the costs of
ascertaining their identity. 32. Defeasance. Upon payment of the Indebtedness,
this Instrument will become null and void upon the filing by the Lender of a
written instrument of termination. Borrower will pay Lender's reasonable costs
incurred in releasing this Instrument. Alabama Multifamily Mortgage, Assignment
of Rents and Security Agreement Page 16



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam018.jpg]
33. Waiver of Exemptions. Borrower waives all rights of exemptions as to
personal property. If Borrower is an individual, Borrower represents and
warrants to Lender that the Mortgaged Property is not the homestead of Borrower
or Borrower's spouse. 34. WAIVER OF TRIAL BY JURY. (a) BORROWER AND LENDER EACH
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY. (b) BORROWER AND LENDER
EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIYER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL. 35. Attached Riders. The following Riders
are attached to this Instrument: [}[] Rider to Multifamily Security Instrument -
Trade Names 36. Attached Exhibits. The following Exhibits, if marked with an "X"
in the space provided, are attached to this Instrument: CK] Exhibit A
Description of the Land (required) D Exhibit B Modifications to Instrument D
Exhibit C Ground Lease Description (if applicable) IN WITNESS WHEREOF, Borrower
has signed and delivered this Instrument under seal or has caused this
Instrument to be signed and delivered under seal by its duly authorized
representative. Borrower intends that this Instrument will be deemed to be
signed and delivered as a sealed instrument. REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement Page 17



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam019.jpg]
BORROWER: STAR RIDGE CROSSINGS, LLC, a Delaware limited liability company By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager By: Ella S. Neyland'­ President A notary public or other officer
completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. STATE OF California
---'O'--'r-'-an_g"e'---------County ss: I, the undersigned, a Notary Public in
and for said County in said State, hereby certify that Ella S. Neyland, whose
name as President of Steadfast Apartment Advisor, LLC, a Delaware limited
liability company, acting as manager of ST AR Ridge Crossings, LLC, a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day, that being informed of the
contents of said instrument, she as such President and with full authority,
executed the same voluntarily for and as the act of said Steadfast Apartment
Advisor, LLC, acting in its capacity as manager of said ST AR Ridge Crossings,
LLC. Given under my hand this the -11th.. day of~Jul=y___ ~, 2018. (SEAL) My
commission expires: 10/04/2018 LAURIE SANDERS I COMM. #2084867 z Notary Public -
California ~ Orange County - M Comm. Expires Oct. 4, 2018 Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Page S-1



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam020.jpg]
CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT A notary public or other officer
completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. State of CALIFORNIA ) ss
County of Orange ) On July 17, 2018, before me, Laurie Sanders, Notary Public,
personally appeared Ella S. Neyland, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that she executed the same in her authorized
capacity, and that by her signature on the instrument the person or the entity
upon behalf of which the person acted, executed the instrument. I certify under
PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. WITNESS my hand and official seal. LAURIE SANDERS
[ COMM. #2084867 z Notary Public - California ~ Orange County - M Comm. Expires
Oct. 4, 2018



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam021.jpg]
RIDER TO MULTIFAMILY SECURITY INSTRUMENT TRADE NAMES (Revised 3-1-2014) The
following changes are made to the Instrument which precedes this Rider: A.
Subsection (o) of the definition of Mortgaged Property in Section 1 is restated
as follows: (o) All names under or by which any of the above Mortgaged Property
may be operated or known, and all trademarks, trade names, and goodwill relating
to any of the Mortgaged Property; provided however, that the names- "SIR",
"STAR", and "Steadfast" and/or associated trademark rights are not assigned to
Lender, subject to Section 6.30 of the Loan Agreement. Rider to Multifamily
Security Instrumeut Trade Names



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam022.jpg]
EXHIBIT A DESCRIPTION OF THE LAND Ridge Crossings A parcel ofland situated in
the NE 1/4 of the NW 1/4 and the SW 1/4 of the NE 1/4 of Section 27, and in the
NE 1/4 and the SE 1/4 of the NW 1/4 of Section 27, Township 19 South, Range 3
West, Jefferson County, Alabama, Bessemer Division and being more particularly
described as follows: Begin at a point on the North line of said Section 27, and
at the intersection of the West right of way line of Scenic View Drive, said
point being 1375.73 feet West of the NE corner of said Section 27, Township 19
South, Range 3 West, as measured along said section line on a bearing of South
88 degrees, 54 minutes, 54 seconds East, said point also being 1266.93 feet East
of the NW corner of the NW 1/4 of the NE 1/4 of said Section 27 as measured
along said section line on a bearing of South 88 degrees, 54 minutes, 54 seconds
East, said point being on a curve to the left, said curve subtending a central
angle of 56 degrees, 52 minutes, 19 seconds measure (56 degrees 32 minutes 47
seconds map) a radius of 197.55 feet and a chord bearing of South 35 degrees, 03
minutes, 19 seconds East; thence run Southeasterly along the arc of said curve
and along said Scenic View Drive's West right of way line for 196.09 measure
(194.97 feet map) feet to the end of said curve; thence at tangent to said curve
run South 63 degrees, 29 minutes, 28 seconds East along said right of way line
for 109 .65 feet to the beginning of a curve to the right, said curve subtending
a central angle of 28 degrees, 30 minutes, 17 seconds, a radius of 161.84 feet
and a chord bearing of South 49 degrees, 14 minutes, 19 seconds East; thence run
Southeasterly along the arc of said curve and along said right of way line for
80.52 feet to the end of said curve; thence at tangent to said curve run South
34 degrees, 59 minutes, 11 seconds East along said right of way line for 50.00
feet to the beginning of a curve to the left, said curve subtending a central
angle of 19 degrees, 2 I minutes, 43 seconds, a radius of 183.86 feet and a
chord bearing of South 44 degrees, 40 minutes, 02 seconds East; thence run
Southeasterly along the arc of said curve and along said right of way line for
62.13 feet to the end of said curve; thence at tangent to said curve run South
54 degrees, 20 minutes, 54 seconds East along said right of way line for 78.51
feet to the beginning of a curve to the right, said curve subtending a central
angle of 16 degrees, 33 minutes, 33 seconds, a radius of 196.01 feet and a chord
bearing of South 46 degrees, 04 minutes, 08 seconds East; thence run
Southeasterly along the arc of said curve and along said right of way line for
56.65 feet to the end of said curve; thence at tangent to said curve run South
37 degrees, 47 minutes, 21 seconds East along said right of way line for 20.00
feet to the beginning of a curve to the left, said curve subtending a central
angle of 30 degrees, 51 minutes, 20 seconds map and measure a radius of 250.00
feet measure (31 degrees 05 minutes 47 seconds map) and a chord bearing of South
53 degrees, 13 minutes, 0 I seconds East; thence run Southeasterly along the arc
of said curve and along said right of way line for 134.63 feet measure (135.68
feet map) to the end of said curve, said point being on the Northerly right of
way line of Alabama Highway Number 150, said point being on a curve to the
right, said curve subtending a central angle of 00 degrees, 33 minutes, 10
seconds, a radius of 22,858.31 feet and a chord bearing of South 52 degrees, 50
minutes, 03 seconds West; thence run Southwesterly along the arc of said curve
and along said Highway 150 right of way line for 220.53 feet to the end of said
curve; thence at tangent to said curve run South 53 degrees, 06 minutes, 38
seconds West along said Highway 150 right of way line for 514.38 feet; thence
run South 53 degrees, 21 minutes, 07 seconds West along said right of way line
for 548.18 feet to the beginning of a curve to the right, said curve subtending
a central angle of 3 degrees, 26 minutes, 26 seconds, a radius of 4523. 76 feet
and a chord bearing of South 55 degrees, 04 minutes, 21 seconds West; thence run
Southwesterly along the arc of Alabama Multifamily Mortgage, Assignment of Rents
and Security Agreement Page A-1



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam023.jpg]
said curve and along said right of way line for 271.65 feet to the end of said
curve; thence run South 72 degrees, 26 minutes, 22 seconds West along said
Highway 150 right of way line for 101.59 feet; thence run South 55 degrees, 18
minutes, 17 seconds West along said right of way line for 144.28 feet; thence
run South 62 degrees, 00 minutes, 13 seconds West along said right of way line
for 14 7. 74 feet to the most Southerly corner of Tree Crossings Phase One;
thence leaving said right of way line run North 27 degrees, 12 minutes, 29
seconds West for 179.83 feet; thence run North 68 degrees, 00 minutes, 41
seconds West for 760.03 feet to the common corner of Phase Two and Phase Three,
Tree Crossings; thence run South 60 degrees, 31 minutes, 41 seconds West measure
South 60 degrees 30 minutes 00 seconds West (map) for 638.50 feet; thence run
North 43 degrees, 45 minutes, 08 seconds West measure (North 43 degrees 51
minutes 00 Seconds West) for 300.38 feet measure (300.00 feet map) to a 3"
capped iron at the SW corner of the NE 1/4 of the NW 1/4 of said Section 27,
Township 19 South, Range 3 West; thence run North O degrees, 05 minutes, 18
seconds West along the West line of said 1/4-1/4 for 1 1326.03 feet to a 3"
capped iron at the NW comer of said NE /4 of the NW 1/4 of Section 27; thence
run South 89 degrees, 02 minutes, 07 seconds East along the North line of said
1/4-1/4 for 1319.80 feet to a 3" capped iron at the NE corner of said 1/4-1/4
and the NW comer of the NW 1/4 of the NE 1/4 of said Section 27; thence run
South 88 degrees, 54 minutes, 54 seconds East along said 1/4-1/4 for 1266.93
feet to the point of beginning. Alabama Multifamily Mortgage, Assignment of
Rents and Security Agreement PageA-2



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam024.jpg]
Prepared by, and after recording return to: Jeremy M. McLean, Esquire Troutman
Sanders LLP Post Office Box 1122 Richmond, Virginia 23218-1122 Freddie Mac Loan
No. 504021389 Ridge Crossings ASSIGNMENT OF SECURITY INSTRUMENT (Revised
12-19-2014) FOR VALUABLE CONSIDERATION, PNC BANK, NATIONAL ASSOCIATION, a
national banking association ("Assignor"), having its principal place of
business at 26901 Agoura Road, Suite 200, Calabasas Hills, California 91301,
Attention: Loan Servicing Manager, hereby assigns, grants, sells and transfers
to the FEDERAL HOME LOAN MORTGAGE CORPORATION, a corporation organized and
existing under the laws of the United States ("Assignee"), having its principal
place of business at 8200 Jones Branch Drive, McLean, Virginia 22102, and
Assignee's successors, transferees and assigns forever, all of the right, title
and interest of Assignor in and to the Multifamily Mortgage, Assignment of Rents
and Security Agreement, dated as of July 31, 2018, entered into by STAR RIDGE
CROSSINGS, LLC, a Delaware limited liability company ("Borrower") for the
benefit of Assignor, securing an indebtedness of Borrower to Assignor in the
principal amount of $58,100,000.00 recorded in the land records of Jefferson
County, Alabama prior to this Assignment in Mortgage Book Page ~~­
("Instrument"), which indebtedness is secured by the property described in
Exhibit A attached to this Assignment and incorporated into it by this
reference. Together with the Note or other obligation described in the
Instrument and all obligations secured by the Instrument now or in the future.
IN WITNESS WHEREOF, Assignor has executed this Assignment as of July 31, 2018,
to be effective as of the effective date of the Instrument. Assignment of
Security Instrument Page 1



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam025.jpg]
ASSIGNOR: PNC BANK, NATIONAL ASSOCIATION, a national baoking association STATE
OF ______, _______ County ss: I, the undersigned, a Notary Public in and for
said County in said State, hereby certify that Kelli A. Tyler, whose name as
President of PNC Baok, National Association, a natio baoking association, is
signed to the foregoing instrument, and who is known acknowledged before me on
this day, that being informed of the contents of said · ent, she as such
President and with full authority, executed the same voluntarily for as the act
of said PNC Baok, National Association. Notary Public Assignment of Security
Instrument Page S-1



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam026.jpg]
CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL CODE§ 1189 A notary public or other
officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. State of ~alifornia C\
Jdl~n ) County or c...)(U'\ ~ D ) N () . On Jul\,/ I~, ru>ll? before me,
Qa1filngr1v'~J o+vry rub/1e) I Date kel Ii 'Ae .ln~r::.,mre,, 'l!J9.Jitle of the
Officer personally appeared
--------------'----=-----------l-ll'---'-rt:,Y____________ _ Name(s) of
Signer(s) who proved to me on the basis of satisfactory evidence to be the
person(sl" whose name{laj--is/ai.,­ subsclibed to the within instrument and
acknowledged to me that be1she/ttle1 executed the same in ~er/t!.eifauthorized
capacity[~and that by bi8ilier/tpelrsignature.W-On the instrument the person{s),
or the entity upon behalf of which the person{s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and co1Tect. ~eeooeoeneeosr •• :.. ~
No~!:YT~~~i~~~:~nia r ~ ., · San Diego County ~ z · Commission# 2196629 My Comm.
Expires May 31, 2021 Signature of Notary Public Place Notary Seal Above Though
this section is optional, completing this information can deter alteration of
the document or fraudulent reattachment of this form to an unintended document.
Description of Attached Don\URent . • f C'~ A. • ~ Insh,u Title or Type of
Document: fji»~ Y'~Dt::<XW Y"I ument Oat~: ________ Number of Pages: Signer{s)
Other Than Named Abov : _____________ Capacity{ies) Claimed by Signer{s)
Signer's Name:_·___________ _ · Signer's Name: _____________ D Corporate Officer
- Title{s): _______ D Corporate Officer - Title{s): _______ D Partner - D
Limited D General D Partner - D Limited D General D Individual D Attorney in
Fact D Individual D Attorney in Fact D Trustee D Guardian or Conservator D
Trustee D Guardian or Conservator D Oiher: ______________ D
Other:----------'---- Signer Is Representing: __________ Signer Is Representing:
__________ ©2014 National Nota,y Association· www.NationalNotary.org • 1-800-US
NOTARY {1-800-876-6827) Item #5907



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam027.jpg]
EXHIBIT A DESCRIPTION OF THE PROPERTY Ridge Crossings A parcel of land situated
in the NE 1/4 of the NW 1/4 and the SW 1/4 of the NE 1/4 of Section 27, and in
the NE 1/4 and the SE 1/4 of the NW 1/4 of Section 27, Township 19 South, Range
3 West, Jefferson County, Alabama, Bessemer Division and being more particularly
described as follows: Begin at a point on the North line of said Section 27, and
at the intersection of the West right of way line of Scenic View Drive, said
point being 1375.73 feet West of the NE corner of said Section 27, Township 19
South, Range 3 West, as measured along said section line on a bearing of South
88 degrees, 54 minutes, 54 seconds East, said point also being 1266.93 feet East
of the NW corner of the NW 1/4 of the NE 1/4 of said Section 27 as measured
along said section line on a bearing of South 88 degrees, 54 minutes, 54 seconds
East, said point being on a curve to the left, said curve subtending a central
angle of 56 degrees, 52 minutes, 19 seconds measure (56 degrees 32 minutes 47
seconds map) a radius of 197.55 feet and a chord bearing of South 35 degrees, 03
minutes, 19 seconds East; thence run Southeasterly along the arc of said curve
and along said Scenic View Drive's West right of way line for 196.09 measure
(194.97 feet map) feet to the end of said curve; thence at tangent to said curve
run South 63 degrees, 29 minutes, 28 seconds East along said right of way line
for 109.65 feet to the beginning of a curve to the right, said curve subtending
a central angle of 28 degrees, 30 minutes, 17 seconds, a radius of 161.84 feet
and a chord bearing of South 49 degrees, 14 minutes, 19 seconds East; thence run
Southeasterly along the arc of said curve and along said right of way line for
80.52 feet to the end of said curve; thence at tangent to said curve run South
34 degrees, 59 minutes, 11 seconds East along said right of way line for 50.00
feet to the beginning of a curve to the left, said curve subtending a central
angle of 19 degrees, 2 I minutes, 43 seconds, a radius of 183.86 feet and a
chord bearing of South 44 degrees, 40 minutes, 02 seconds East; thence run
Southeasterly along the arc of said curve and along said right of way line for
62.13 feet to the end of said curve; thence at tangent to said curve run South
54 degrees, 20 minutes, 54 seconds East along said right of way line for 78.51
feet to the beginning of a curve to the right, said curve subtending a central
angle of 16 degrees, 33 minutes, 33 seconds, a radius of 196.01 feet and a chord
bearing of South 46 degrees, 04 minutes, 08 seconds East; thence run
Southeasterly along the arc of said curve and along said right of way line for
56.65 feet to the end of said curve; thence at tangent to said curve run South
37 degrees, 47 minutes, 21 seconds East along said right of way line for 20.00
feet to the beginning of a curve to the left, said curve subtending a central
angle of 30 degrees, 51 minutes, 20 seconds map and measure a radius of 250.00
feet measure (31 degrees 05 minutes 47 seconds map) and a chord bearing of South
53 degrees, 13 minutes, 01 seconds East; thence run Southeasterly along the arc
of said curve and along said right of way line for 134.63 feet measure (135.68
feet map) to the end of said curve, said point being on the Northerly right of
way line of Alabama Highway Number 150, said point being on a curve to the
right, said curve subtending a central angle of 00 degrees, 33 minutes, 10
seconds, a radius of 22,858.31 feet and a chord bearing of South 52 degrees, 50
minutes, 03 seconds West; thence run Southwesterly along the arc of said curve
and along said Highway 150 right of way line for 220.53 feet to the end of said
curve; thence at tangent to said curve run South 53 degrees, 06 minutes, 38
seconds West along said Highway 150 right of way line for 514.38 feet; thence
run South 53 degrees, 21 minutes, 07 seconds West along said right of way line
for 548.18 feet to the beginning of a curve to the right, said curve subtending
a central angle of 3 degrees, 26 minutes, 26 seconds, a radius of 4523. 76 feet
and a chord bearing of South 55 degrees, 04 minutes, 21 seconds West; thence run
Southwesterly along the arc of said curve and along said right of way line for
271.65 feet to the end of said curve; thence run South 72 degrees, 26 minutes,
22 seconds West along said Highway 150 right of way line for Assignment of
Security Instrument PageA-1



--------------------------------------------------------------------------------



 
[ex1028ridgecrossmultifam028.jpg]
101.59 feet; thence run South 55 degrees, 18 minutes, 17 seconds West along said
right of way line for 144.28 feet; thence run South 62 degrees, 00 minutes, 13
seconds West along said right of way line for 147.74 feet to the most Southerly
corner of Tree Crossings Phase One; thence leaving said right of way line run
North 27 degrees, 12 minutes, 29 seconds West for 179.83 feet; thence run North
68 degrees, 00 minutes, 41 seconds West for 760.03 feet to the common corner of
Phase Two and Phase Three, Tree Crossings; thence run South 60 degrees, 31
minutes, 41 seconds West measure South 60 degrees 30 minutes 00 seconds West
(map) for 638.50 feet; thence run North 43 degrees, 45 minutes, 08 seconds West
measure (North 43 degrees 51 minutes 00 Seconds West) for 300.38 feet measure
(300.00 feet map) to a 3" capped iron at the SW corner of the NE 1/4 of the NW
1/4 of said Section 27, Township 19 South, Range 3 West; thence run North O
degrees, 05 minutes, 18 seconds West along the West line of said 1/4-1/4 for 1
1326.03 feet to a 3" capped iron at the NW corner of said NE /4 of the NW 1/4 of
Section 27; thence run Smith 89 degrees, 02 minutes, 07 seconds East along the
North line of said 1/4-1/4 for 1319.80 feet to a 3" capped iron at the NE corner
of said 1/4-1/4 and the NW corner of the NW 1/4 of the NE 1/4 of said Section
27; thence run South 88 degrees, 54 minutes, 54 seconds East along said 1/4-1/4
for 1266.93 feet to the point of beginning. Assignment of Secnrity Instrument
Page A-2



--------------------------------------------------------------------------------



 